Case 3:19-cv-00665-MMD-WGC Document 37-37 Filed 05/17/20 Page 1 of 3




                  Exhibit 37




                     Exhibit 37
     Case 3:19-cv-00665-MMD-WGC Document 37-37 Filed 05/17/20 Page 2 of 3




              Board of Trustees: Katy Simon Holland, President * Malena Raymond, Vice President * Angela Taylor, Clerk
              * Jacqueline calvert * Andrew caudill * Scott Kelley * Ellen Minetto * Traci Davis, Superintendent




January 24, 2019



Dear Ms. Olsen:

       In response to your email and public comments from January 15, 2019, the Washoe County
School District (District) provides this response.

        The Board of Trustees and Superintendent take your allegations regarding the denial of due
process of the law seriously, and we are conducting an independent review of our procedures and
will use this case to strengthen our procedures, if needed.

         Due process is notice of the allegations against you, the right to respond, and
representation, if desired. The District follows the processes established by state and federal law,
its policies, processes, and procedures as well as labor contracts. Specifically, the District placed
you on notice of the five issues in your first letter of admonition, the six allegations in your second
letter of admonition, and the allegations in your recommendation of dismissal. For all of these
allegations, you received the opportunity to respond at multiple investigatory due process
meetings. At those meetings, the ability to bring counsel was known to you and made available.
After the completion of the investigations, the Administrators made their decisions. You appealed
the two letters of admonition to the Superintendent level of the grievance process, where you
received further consideration. This is due process.

         Regarding the dismissal, you chose to take this matter to the expedited arbitration process
under NRS 391.822. This too is due process. You also chose to combine an appeal of your two
letters of admonition with the dismissal arbitration. In your case, the arbitrator disagreed with the
position of District administrators, and recommended, among other items, your re-instatement and
back pay. It is important to note that the "Expedited Labor Arbitration Procedures" found in NRS
391.822(2)(b) do not require the District to follow this arbitrator's decision. However, the District
respects the process found in NRS 391.822 and followed the arbitrator's decision. As a result, you
received all the process that was due regarding your employment discipline issues.

         With regard to your continued allegations of a "gag order," that is simply not the case. The
District never ordered you not to speak, which would be a gag order. Since the law did not require
the District to accept the arbitrator's decision, the District thought it was in the best interest of both
parties as well as your co-workers to work cooperatively in not discussing confidential employee
matters in public, thus, the suggestion of a non-disparagement clause. This is in the best interests
of all those involved in order to get back to the business of educating students.

                                                                            f        EXHIBIT

                                                                            I          l:L
                                                                            I n°'""~ s
-        Case 3:19-cv-00665-MMD-WGC Document 37-37 Filed 05/17/20 Page 3 of 3




            Your statements have led to inquiries and allegations that the WCSD Police Department
    uses students as "criminal informants" in its criminal investigations. "Criminal informants" are
    those who work with law enforcement to inform on other criminal actors in order to receive a more
    lenient sentence for themselves. Former Area Superintendent Gonzalez's letter dated June 28,
    2018 did use the term "informant," but he did so in the lay sense of the word and not the criminal
    sense. To be clear, the District does not use students as criminal informants.

            With regard to your continued assertion that the District returned drugs to students, the
    District is not going to provide all the facts surrounding the students in your case because we owe
    them confidentiality. However, drugs were never returned to either of these students, and the
    arbitrator's decision is even confused over this issue contradicting itself in parts. The District may
    have considered lesser discipline for students who may have possessed miniscule amounts of
    substances that may or may not be drugs, who immediately recognized the problems with their
    actions, apologized, and after the fact, provided information to law enforcement. The issue here
    is one of discipline for the student, and if any drugs existed, the appropriate Administrator turned
    them over to law enforcement. To be clear, it would be defamation to state otherwise.

           Finally, the District, to its detriment, treated your issue as a confidential employee matter
    and refused to comment publicly on the issue. You waived any rights to confidentiality by
    repeatedly disclosing information to the public through the press and other sources. These actions
    may lead the District to consider exercising its rights to defend itself in public, if necessary.

           We look forward to a successful spring semester for you, our students, families, employees,
    and the District. We wish you all the best at Wooster High School and hope that we can work
    together to educate our students.

    Sincerely,



     ~
    Katy Simon Holland                                    Traci Davis
    President                                             Superintendent
    Board of Trustees                                     Washoe County School District



    c:     Board of Trustees
           Kristen McNeill, Deputy Superintendent




                                                                                            OLSEN • 000058
